1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6    BLAKE L. ANDERSON,                                 Case No. 3:19-cv-00139-MMD-CBC

7                                       Petitioner,                    ORDER
            v.
8

9    EIGHTH JUDICIAL DISTRICT COURT, et
     al.,
10
                                    Respondents.
11

12          This action brought by Blake Anderson (“Petitioner” or “Anderson”) comes before

13   the Court for initial review under 28 U.S.C. § 1915(e)(2).

14   I.     INTRODUCTION

15          Anderson has filed a petition for a writ of mandamus or prohibition under 28 U.S.C.

16   § 1651 against the State of Nevada and its Eight Judicial District Court seeking to overturn

17   a judgment of conviction entered in Nevada state district court. (ECF No. 1.) A filing fee

18   has been paid. 1 Following initial review, the Court concludes that Anderson’s papers are

19   subject to multiple substantial defects.

20   ///

21   ///

22          1The    Court proceeds on the assumption that the $5.00 filing fee for a habeas
     petition is applicable to this action even though Anderson has filed a petition for a writ of
23   mandamus or prohibition pursuant to 28 U.S.C. § 1651 rather than a petition for a writ of
     habeas corpus under 28 U.S.C. § 2254. The Court has stated to Anderson in two
24   somewhat similar prior actions that the applicable filing fee would be $5.00. See No. 3:18-
     cv-00414-MMD-CBC, ECF No. 11 (D. Nev. Oct. 05, 2018); No. 2:19-cv-00273-JAD-VCF,
25   ECF No. 3 (D. Nev., Feb. 19, 2019). Cf. Washington v. Los Angeles County Sheriff’s
     Dept., 833 F.3d 1048 (9th Cir. 2016) (two prior dismissed federal mandamus actions that
26   had sought to challenge a state court conviction did not constitute “a civil action” so as to
     constitute “strikes” for purposes of the three-strikes rule in 28 U.S.C. § 1915(g)); but see
27   28 U.S.C. § 1914(a) (“The clerk of each district court shall require the parties instituting
     any civil action, suit or proceeding in such court, whether by original process, removal or
28   otherwise, to pay a filing fee of $350, except that on application for a writ of habeas corpus
     the filing fee shall be $5.”) (emphasis added).
1    II.    DISCUSSION

2           A. Eleventh Amendment Immunity

3           First, a federal district court does not have jurisdiction over an action brought

4    against the State of Nevada or the Eighth Judicial District Court for the State of Nevada.

5    Petitioner may not proceed directly against the State of Nevada or an arm of the State –

6    such as the state district court – in federal court due to the state sovereign immunity

7    recognized by the Eleventh Amendment. E.g., O'Connor v. State of Nevada, 686 F.2d

8    749 (9th Cir. 1982) (state district court). State sovereign immunity bars an action against

9    the state or an arm of the state in federal court regardless of the relief sought. E.g.,

10   Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 101–02 (1984).

11          B. No Appellate Jurisdiction Over the State Courts

12          Second, a federal district court does not have appellate jurisdiction over a state

13   court, whether by direct appeal, mandamus, prohibition, and/or an exercise of supervisory

14   jurisdiction. See, e.g., Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Bianchi v.

15   Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003); see also Demos v. United States District

16   Court, 925 F.2d 1160, 1161 (9th Cir. 1991) (federal court of appeals did not have

17   jurisdiction to issue a writ of mandamus to a state court). If Petitioner wants to seek

18   collateral review of his conviction in federal court, he must file a timely petition for a writ

19   of habeas corpus under 28 U.S.C. § 2254, not a petition for a writ of mandamus or

20   prohibition under 28 U.S.C. § 1651. 2

21          C. Heck Bar

22          Third, to the extent that Petitioner challenges his judgment of conviction other than

23   through a habeas petition, the civil action is barred under Heck v. Humphrey, 512 U.S.

24   477 (1994). An inmate in custody pursuant to a judgment of conviction may not pursue

25   claims that necessarily challenge the validity of that conviction in a federal civil action

26   other than in a federal habeas action. Id.

27   ///

28          2The   All Writs Act, 28 U.S.C. § 1651, does not provide an independent basis for
     jurisdiction. Syngenta Crop Protection, Inc. v. Henson, 537 U.S. 28, 33–34 (2002).
                                                  2
1           D. Opportunity to Recharacterize and Amend

2           Given the multiple substantial defects presented, the petition for a writ of

3    mandamus or prohibition will be dismissed without prejudice, but without entry of final

4    judgment. Anderson will have 30 days within which to recharacterize his request for relief

5    and file an amended petition that, inter alia: (a) instead seeks a writ of habeas corpus; (b)

6    is filed on the Court’s required § 2254 petition form; and (c) names his immediate physical

7    custodian, i.e., the warden of his facility, as a respondent.

8           Anderson should note that if he – despite the dismissal of his petition for a writ of

9    mandamus or prohibition – tries to simply use the habeas petition form as a means to

10   pursue instead a mandamus petition, 3 final judgment will be entered dismissing this

11   action, for the reasons assigned herein. Anderson’s continuing efforts, across multiple

12   actions, to pursue a petition for a writ of mandamus by this Court directed to the state

13   courts are completely frivolous. His only available remedy is in habeas; but if he chooses

14   not to pursue that remedy herein, the action simply will be dismissed by a final judgment.

15          Recharacterization of a pro se litigant’s pleadings should occur only after notice

16   and an opportunity for the litigant to decide how he wishes to proceed. See, e.g., Castro

17   v. United States, 540 U.S. 375, 381–83 (2003); Nettles v. Grounds, 830 F.3d 922, 935–

18   36 (9th Cir. 2016). Anderson is informed that if he seeks relief under § 2254, his action

19   will be subject to all rules applicable to § 2254 petitions, including, inter alia, the

20   exhaustion requirement, abstention doctrine, 4 the one-year limitation period in 28 U.S.C.

21   § 2244(d), 5 and the restriction on second or successive petitions. Generally, if a federal

22   habeas petition is dismissed with prejudice, such as on the merits or as time-barred, the

23
            3Cf.   No. 3:18-cv-00502-HDM-WGC, ECF No. 12.
24
            4See,  e.g., Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983); Carden v.
25   State of Montana, 626 F.2d 82, 83–85 (9th Cir. 1980); Davidson v. Klinger, 411 F.2d 746
     (9th Cir. 1969). A state court direct appeal is part of the original state criminal proceedings
26   for purposes of abstention. E.g., supra Sherwood. Anderson’s direct appeal currently is
     pending in the state courts. Abstention doctrine is not limited to habeas actions.
27
            5Anderson   at all times remains responsible for calculating all applicable state and
28   federal limitations periods and timely and properly seeking appropriate relief in an
     appropriate court or courts. The Court expresses no opinion in this regard.
                                                  3
1    petitioner will not be able to pursue a later federal habeas petition. He thus could be

2    barred from, inter alia, pursuing additional claims in a later petition. See 28 U.S.C. §

3    2244(b).

4           On the other hand, while it is to an extent Petitioner’s choice as to how he wishes

5    to proceed, if his final choice is to instead pursue a petition for a writ of mandamus or

6    prohibition, then, again, final judgment will be entered dismissing this action without

7    prejudice, for the reasons assigned herein.

8           Petitioner can choose which type of petition that he wishes to pursue, but he cannot

9    choose the consequences that follow from his choice.

10   III.   CONCLUSION

11          It is therefore ordered that the petition will be dismissed without prejudice, but

12   without entry of final judgment.

13          It is further ordered that Petitioner will have 30 days within which to dispatch an

14   amended petition for a writ of habeas corpus to the Clerk for filing. If he does not timely

15   do so, final judgment will be entered dismissing this action without prejudice. If Petitioner

16   seeks to further pursue a petition for a writ of mandamus or prohibition, including by

17   presenting a petition for a writ of mandamus or prohibition on a § 2254 petition form, final

18   judgment will be entered dismissing this action without prejudice.

19          It is further ordered that, on any amended petition filed, Petitioner must clearly

20   identify the pleading as an amended petition by writing the case number in the space

21   provided on page 1 of the form and writing “Amended” in the space under the case

22   number.

23          The Clerk will send Petitioner two copies of a § 2254 form packet along with a copy

24   of the papers that he filed.

25          DATED THIS 20th day of June 2019.

26
                                                       ________________________________
27                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
28

                                                   4
